                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MOSAIC POTASH CARLSBAD, INC.,

              Plaintiff/Counterclaim Defendant,

vs.                                                       CIV 16-0808 KG/SMV
                                                          Consolidated with
                                                          CIV 17-1268 KG/SMV

INTREPID POTASH, INC., INTREPID POTASH-
NEW MEXICO, LLC, and STEVE GAMBLE,

              Defendants/Counterclaimants.


             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference to schedule a trial in this matter will

be held by telephone on THURSDAY, SEPTEMBER 19, 2019, AT 10:00 AM. Counsel shall

call in to the Chambers’ conference line of 888-398-2342, using access code 9614892, to be

connected to the proceedings.




                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
